Stacy, J.
It was stated upon tbe oral argument tbat while tbe agreement to arbitrate commenced witb tbe words, “In tbis cause it is agreed,” yet as a matter of fact said articles of agreement were never filed as a part of tbe record in-tbe Superior Court. It also appears, from tbe face of tbe instrument, tbat tbe award of tbe arbitrators, or a majority of them, was to become a rule of court only when filed, and then it was to be a final settlement of tbe whole matter in dispute. And further, tbe date for taking testimony before tbe arbitrators was fixed “to the' end-that tbe report (award) might be filed in time for a judgment to be rendered thereon at tbe next term of tbe Superior Court of Stokes County, which convenes 1 November, 1920.” Thus it would seem tbat tbe agreement to arbitrate was made ex curia and purposely limited as to time. Under these circumstances we think bis Honor was without authority to enter tbe order which forms tbe basis of plaintiff’s appeal.
Tbis is not a suit to enforce an arbitration agreement, but to recover damages for an alleged breach of contract to convey land. Tbe agreement to arbitrate was entered into pendente lite in an effort to expedite a bearing and to end tbe litigation. Failing to accomplish tbis result within tbe specified time, both parties were at liberty to treat the instrument as no longer binding and at an end.
"We refrain from entering upon a discussion of tbe principles of arbitration and award, which were argued on tbe bearing, as we do not think they arise upon tbe record in tbis case. Tbe order directing tbe arbitrators to proceed will be set aside, and the parties will take such further action as they may be advised.
Error.